



FIRST AMENDMENT TO THE
PEOPLES BANCORP INC.
SECOND AMENDED AND RESTATED
2006 EQUITY PLAN




This First Amendment (this “First Amendment”) to the Peoples Bancorp Inc. Second
Amended and Restated 2006 Equity Plan (as previously amended, the “Plan”) is
adopted by the Board of Directors (the “Board”) of Peoples Bancorp Inc. (the
“Company”) on January 25, 2018 (the “Effective Date”).


WHEREAS, the Company sponsors the Plan; and


WHEREAS, the Company desires to amend the Plan in order to amend the definition
of “Retirement” for purposes of the Plan; and


WHEREAS, Section 12.2(a) of the Plan permits the Board to amend the Plan at any
time in such respects as the Board may deem to be in the best interests of the
Company without the approval of the shareholders of the Company unless: (a) the
amendment would increase the number of shares of Company Stock (as defined in
the Plan) which may be issued under the Plan, except as otherwise permitted
under Section 12.1 of the Plan; (b) the amendment would expand the types of
awards available to Participants (as defined in the Plan) under the Plan; (c)
the amendment would materially expand the class of employees and/or advisors
eligible to participate in the Plan; (d) the amendment would materially change
the method of determining the Option Price of Options (as each is defined in the
Plan) or the Exercise Price of SARs (as each is defined in the Plan); (e) the
amendment would delete or limit the provision in Section 5.8 of the Plan
prohibiting the repricing of Options and SARs; (f) the amendment would extend
the termination date of the Plan; or (g) the approval of the amendment by the
shareholders of the Company would be required to satisfy any applicable laws or
regulations or the rules or standards of any securities exchange, market or
other quotation system on or through which the Company Stock is listed or
traded; and


WHEREAS, the amendment of the definition of “Retirement” for purposes of the
Plan is not within the stated exceptions that require shareholder approval and,
therefore, approval by the Company’s shareholders is not required under the
provisions of Section 12.2(a) of the Plan in order to amend the Plan as set
forth in this First Amendment; and


WHEREAS, the new definition of “Retirement” provided for in this First Amendment
as being applicable to future Awards (as defined in the Plan) issued under the
Plan shall not apply to outstanding Awards issued under the Plan;


NOW, THEREFORE, the Plan is hereby amended as follows, effective as of the date
of the adoption of this First Amendment as contemplated in the introductory
paragraph of this First Amendment:


1.Section 2.36 of the Plan is hereby deleted in its entirety and the following
is substituted therefor:


2.36    RETIREMENT means: (a) in the case of any Award made under the Plan prior
to January 25, 2018, a Termination by a Participant other than due to death or
Disability on or after attaining 65 years of age and with at least 10 years of
service with the Company or any Subsidiary; and (b) in the case of any Award
made under the Plan on or after January 25, 2018, a Termination by a Participant
other than due to death or Disability on or after attaining 62 years of age and
with at least five years of service with the Company or any Subsidiary.
    
IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
by its duly authorized officer, effective as of the Effective Date.


Peoples Bancorp Inc.


By:                        


Printed Name:                    


Its:                        





